Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 02/23/2021 has been entered.  Claim 1 has been amended and remains the sole claim pending examination.
The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 112 (second paragraph).  Such rejections are, therefore, withdrawn.
Further grounds of objection and rejection, necessitated by the amendment, are presented herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  “to control output an electric power” in lines 8-9 should be “to control an output of an electric power” and “different frequencies values” in line 21 should be “different frequency values”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 1, the recitation of “a first power source controller configured to…control output from the first power source” renders the claim indefinite as it is unclear if “output” is intended to refer to the high frequency output, the low frequency output, or a resultant output (for instance, a combination of the two)?
Regarding claim 1, the recitation of “a second power source including a second power source controller configured to control output an electric power of a frequency value” renders the claim indefinite as it is unclear  as to what “output” refers.  That is, does “output” refer to an output of the second power source, an output of the high frequency power, an output of the low frequency power, etc.?  If applicant intends for “output” to refer to an electrical output of the second power source, then this should clearly be articulated.
	Regarding claim 1, the recitation of “a frequency value that is different from a frequency value of the electric power output from the first power source” renders the claim indefinite as “the electric power output from the first power source” lacks proper antecedent basis and it is unclear if “the electric power output” is intended to refer to the high frequency output (line 4), the low frequency output (line 5), the output that is controlled (line 6), or another output.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (U.S. Publication 2006/0290295), hereinafter Yang, in view of Uchida et al. (U.S. Publication 2007/0125771), hereinafter Uchida, Pilavdzic et al. (U.S. Patent 6781100), hereinafter Pilavdzic, and in further view of Stenzel (U.S. Patent 5109389).
	Regarding claim 1, Yang discloses an induction heating method (para. 0001, “…an electric power supply apparatus capable of supplying electric power with different frequencies and an induction heating apparatus…;” figures 1, 2, and 6) comprising

    PNG
    media_image1.png
    588
    839
    media_image1.png
    Greyscale

providing an induction heating apparatuses (induction heating apparatus 100; para. 0064) having a heating coil (heating coil 200), a 5first power source (generator 310, which outputs AC electric power; para. 0066) including a first power source controller (330) configured to adjust a ratio of a high frequency output time for outputting a high frequency electric power and a low frequency output time for output low frequency electric power from the first power source during a time period and to control output from the first power source according to the adjusted ratio (para. 0066, generator 310 alternately outputs “AC electric powers with predetermined different frequencies (namely the low-frequency and the high-frequency) converted from the commercial AC power source e at high speed, according to a predetermined duty ratio…”) (See also paragraph 0023 and 0074; generator 310 is controlled to alternately output low-frequency power and high-frequency power according to a predetermined time ratio), a second power source (electric supply apparatus 300) configured to control output an electric power of a frequency value that is different from a frequency value of the electric power output from the first power source (para. 0064, supplies electric power with different frequencies to induction heating coil 200 to perform induction heating) (para. 0008; “…controls the output of the AC electric power with different frequencies output from the generator according to different frequencies of the AC electric power output from the generator, so that the plurality of resonance circuits of the matching circuit constituted including the induction load resonate respectively at the predetermined resonance frequencies…”) (para. 0021, “…control circuit is provided with a frequency electric power ratio controller which controls to switch the frequency of the AC electric power output from the generator in unit of cycle…”) (See also paragraphs 0072, 0090, and 0131), and a switching section (Switching Section 800);  
10operating the switching section from one of the induction heating apparatuses to select a first mode, a second mode, a third mode, or a fourth mode (para. 0131, “…by switching operation with the switching section 800, the frequency synchronizing can be performed with the low-frequency synchronizing circuit 333 and the high-frequency synchronizing circuit 334 in the same manner as the first embodiment…”) (paragraphs 0078-0079; low frequency detector 333A outputs a control signal allowing the controller 332 to control the frequency of inverter 312 to that the output frequency of the low frequency electric out from generator 310 becomes the series resonance frequency F1 indicted in Figure 2. High-frequency detector 334A outputs a control signal allowing controller 332 to control frequency of inverter 312 so that the high frequency electric power output form generator 310 becomes the series resonance frequency indicated as F2 in Fig. 2.) (para. 0094; “…to control the frequency of the AC electric power to be output, the frequency currents flowing through the low-frequency series resonance circuit 325 and the high-frequency series resonance circuit 326 are respectively detected with the low-frequency current detector 333A and the high-frequency current detector 334A such as a sensor. Based on the detected frequency currents, the low-frequency synchronizing circuit 333 and the high-frequency synchronizing circuit 334 of the control circuit 330 output signal for setting the condition at which the inverter 312 is controlled by the frequency electric power ratio controller 332. Accordingly, the different induction heating states for efficiently performing induction heating respectively with the low-frequency and the high-frequency can be easily obtained with simple configuration….”) (Different induction heating states is considered to correspond to the claimed modes
induction heating a workpiece arranged on the one of the induction heating apparatuses (workpiece 201, which is induction heated), 
wherein, in the first mode, the one of the induction heating apparatuses receives one 15of the high-frequency electric power or the low frequency electric power from the first power source (Induction heating state in which control circuit 330 includes controller 331/332, low-frequency synchronizing circuit 333 and high frequency synchronizing circuit 334, which control generator 310 to alternately output low and high frequency power-para. 0074) (see also Para. 0079 and 0085; controller 332 sets output ratio of the low and high frequency of the AC electric power from inverter 312, of generator 310, to output both the low and high frequency at high speed), 
wherein, in the second mode, the one of the induction heating apparatuses receives the electric power from the second power source (induction heating state in which electric power from power source 300 is received by the induction heating apparatus in order for coil 200 to induction heat workpiece 201, as detailed above), 
wherein, in the third mode, the one of the induction heating apparatuses receives 20electric power of different frequencies values from the first power source (Induction heating state in which control circuit 330 includes controller 331/332, low-frequency synchronizing circuit 333 and high frequency synchronizing circuit 334, which control generator 310 to alternately output low and high frequency power-para. 0074) (see also Para. 0079 and 0085; controller 332 sets output ratio of the low and high frequency of the AC electric power from inverter 312, of generator 310, to output both the low and high frequency at high speed), and 
wherein, in the fourth mode, the one of the induction heating apparatuses receives the high-frequency electric power or the low frequency electric power from the first power source and the electric power from the second power source (induction heating state in which the induction heating apparatus 100 receives the high/low frequency electric power from generator 310 and the electric power from second power source 330, which enables the induction heating of 201 as detailed above).
	Yang is silent on providing a plurality of induction heating apparatuses and the second power source including a second power source controller.  Yang is further silent on in the third mode, the one of the induction heating apparatuses receives 20electric power of different frequency values from the first power source by a time-division method and wherein, in the fourth mode, the one of the induction heating apparatuses receives the high-frequency electric power or the low frequency electric power from the first power source and the electric power from the second power source in a superimposed manner.
	Uchida teaches that it is known in the art of induction heating (para. 0002; Figure 1) (para. 0029, “the phase difference between the output current and the output voltage of the subordinate inverter is adjusted after the phase difference between the current supplied to the heating coil on the main side and the current supplied to the heating coil on the subordinate side is obtained and the adjustment is made to eliminate this phase difference between the currents.”)

    PNG
    media_image2.png
    570
    810
    media_image2.png
    Greyscale

to include a plurality of induction heating apparatuses (100m and 110s, each including a heating coil 152M/152s, a first power source 116m/116s, and a second power source 112m/112s).	Uchida further teaches the first power source and the second power source including respective first power source controller and second power source controller (respective power controllers 122m and 122s) (para. 0057, “…the heating coil 152m of the main heating unit 110m and the heating coil 152s of the subordinate heating unit 110s are disposed adjacent to each other. In the power supply sections 112m, 112s, the thyristors of the forward converting sections 114m, 114s are driven by the drive pulses outputted by the power control sections 122m, 122s respectively, rectify AC powers outputted by the three-phase AC power supplies 116m, 116s to convert them to DC powers, and give them to the inverter (inverse converting section) 120m and the inverter 120s via the smoothing coils 118m, 118s. The power control section 122m is structured as shown in FIG. 2. The power control section 122s on the subordinate side has the same structure….” See also paragraph 0059) (para. 0030 discloses “by providing the output power control sections to respectively correspond to the main inverter and the subordinate inverter, the amount of the output of each of the inverters can be freely controlled and heating temperature can be controlled freely and highly precisely.”)
	The advantage of combining the teachings of Uchida is that in doing so would provide additional induction heating apparatuses in order to heat multiple workpieces such that the output can be freely controlled and heating can be controlled freely and precisely.  Furthermore, including a plurality of induction heating apparatuses, each comprising a heating coil, a first and second power source, and a switching section, where the first and second power sources include a, respective, power controller, amounts to a mere duplication of parts, which has not patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made/filed to modify Yang with Uchida, by duplicating the induction heating apparatus of Yang, with the teachings of Uchida, in order to provide additional induction heating apparatuses in order to heat multiple workpieces such that the output can be freely controlled and heating can be controlled freely and precisely.  Furthermore, including a plurality of induction heating apparatuses, each comprising a heating coil, a first and second power source, and a switching section, where the first 
	The combination of Yang and Uchida teaches each claimed limitation except for using a time-division method in the third mode and, in the fourth mode, the electric power from the first power source and the second power source being in a superimposed manner.
	Pilavdzic teaches that that it is known in the art of induction heating (Col. 1, lines 5-10) to use a time-division method (Col. 5, lines 6-17; “…provide a heating means for multiple heated zones where inductively generated energy may be used in the multiplexing mode (one at the time to avoid induction coil interference between two coils), while resistively generated energy in the same coil can be used to maintain temperature set point while inductive heating is minimized to levels that is suitable for simultaneous coil operation. This may be accomplished by use of the variable frequency power supply, where frequency of the supplied current can be lowered to reduce inductive coupling within same heated object…”).
	The advantage of combining the teachings of Pilavdzic is that in doing so would provide a means for avoiding induction coil interference when using multiple coils.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made/filed to modify Yang, as modified by Uchida, with Pilavdzic, by adding to the third mode, in which the induction heating apparatus receives 20electric power of different frequencies from the first power source of Yang, with 
	The combination of Yang, Uchida, and Pilavdzic teaches each claimed limitation except for, in the fourth mode, the electric power from the first power source and the second power source being in a superimposed manner.
	Stenzel teaches that it is known in the art of induction heating (Col. 1, lines 5-10; Figure 5, first and second power sources 34 and 47, heating coil 2) for electric power from the first power source and the second power source to be received in a superimposed manner (Col. 11, Lines 45-67; Power source 34 supplies an alternating current to coil 2, while power source 47 provides a direct current.  “The DC power source 47 superimposes a direct current on the alternating current in the coil 2”).
	The advantage of combining the teachings of Stenzel is that in doing so would allow for the induction heating coil to receive both alternating current and direct current at the same time.
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made/filed to modify Yang, as modified by Uchida and Pilavdzic, with Stenzel, by adding to the fourth mode, in which the induction heating apparatus receives 20 the electric power from the first power source and the second power source of Yang, with the teachings of Stenzel, in order to allow for the induction heating coil to receive both alternating current and direct current at the same time.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 

In response, the examiner disagrees.  The scope of claim 1 of the instant application is different than that referenced by the applicant; i.e. claim 1 of parent 14/401250.  Furthermore, both claim 1 of the instant applicant and that of the parent recite different limitations.  The instant application does not, necessarily and without more, inherit the reasons for allowance in the parent application.
	Applicant concludes in that [Remarks page 4, last paragraph to page 5]:
That is, the cited prior art of record fails to disclose or suggest at least the following features cited in independent claim 1: 
4 
"...providing a plurality of induction heating apparatuses each having a heating coil, a first power source including a first power source controller configured to adjust a ratio of a high frequency output time for outputting high frequency electric power and a low frequency output time for outputting low frequency electric power from the first power source during a time period and to control output from the first power source according to the adjusted ratio, and a second power source including a second power source controller configured to control output an electric power of a frequency value that is different from a frequency value of the electric power output from the first power source, and a switching section...." 
	
	In response, applicant’s traversal is unpersuasive as it is not considered fully responsive to the issues and rejections at hand.  That is, such traversal does not clearly and distinctly point out any supposed errors in the rejection of claim 1.  MPEP 714.02, cited to 37 C.F.R. 1.111, states that the “reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references….A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims 
	For such reasons as detailed above, the examiner maintains the current grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761